      Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 1 of 11

                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
YAN PING XU,                                                      DOC #: _________________
                                                                  DATE FILED: __3/31/2021___
                               Plaintiff,

              -against-
                                                                    08 Civ. 11339 (AT) (RWL)
THE CITY OF NEW YORK s/h/a THE NEW YORK
CITY DEPARTMENT OF HEALTH AND MENTAL                                         ORDER
HYGIENE, and BRENDA M. MCINTYRE,

                          Defendants.
ANALISA TORRES, District Judge:

       Plaintiff, Yan Ping Xu, brings this employment discrimination action pursuant to 42

U.S.C. § 1983 against Defendants, the City of New York, and Brenda McIntyre, the Director of

the Bureau of Human Resources, alleging violations of Plaintiff’s rights under the Fourteenth

Amendment to the United States Constitution, Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq. (“Title VII”), the New York State Human Rights Law, N.Y. Exec. Law

§ 296 (the “NYSHRL”), and the New York City Human Rights Law, N.Y.C. Admin. Code

§ 8-107 (the “NYCHRL”). ECF No. 277 at 1–2. On May 5, 2020, Defendants moved for

summary judgment pursuant to Federal Rule of Civil Procedure 56, ECF No. 259, and Plaintiff

cross-moved for partial summary judgment on her Fourteenth Amendment due process claim,

ECF No. 262. On June 10, 2020, the Court referred the matter to the Honorable Robert W.

Lehrburger for a report and recommendation. ECF No. 272. Before the Court is his Report and

Recommendation (the “R&R”), which recommends that the Court grant Defendants’ motion for

summary judgment, and deny Plaintiff’s motion for partial summary judgment. ECF No. 277.

Plaintiff filed objections to the R&R. Pl. Obj., ECF No. 289. For the reasons stated below, the

Court ADOPTS the R&R in its entirety.
         Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 2 of 11


                                                 DISCUSSION1

    I.       Standard of Review

          A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When a party

makes specific objections, the court reviews de novo those portions of the report and

recommendation that have been properly objected to. Id.; Fed. R. Civ. P. 72(b)(3). However,

“when a party makes only conclusory or general objections, or simply reiterates his original

arguments,” the court reviews the report and recommendation strictly for clear error. Wallace,

2014 WL 2854631, at *1; see also Bailey v. U.S. Citizenship & Immigration Serv., No. 13 Civ.

1064, 2014 WL 2855041, at *1 (S.D.N.Y. June 20, 2014) (“[O]bjections that are not clearly

aimed at particular findings in the [report and recommendation] do not trigger de novo review.”).

An order is clearly erroneous if the reviewing court is “left with the definite and firm conviction

that a mistake has been committed.” Easley v. Cromartie, 532 U.S. 234, 242 (2001) (internal

quotation marks and citation omitted).

          In addition, “new arguments and factual assertions cannot properly be raised for the first

time in objections to the report and recommendation, and indeed may not be deemed objections

at all.” Razzoli v. Fed. Bureau of Prisons, No. 12 Civ. 3774, 2014 WL 2440771, at *5 (S.D.N.Y.

May 30, 2014). The court may adopt those portions of the report and recommendation to which

no objection is made “as long as no clear error is apparent from the face of the record.” Oquendo




1
  The Court presumes familiarity with the facts, procedural history, and legal standards set forth in the R&R, and,
therefore, does not summarize them here. See R&R. Plaintiff appears to generally object to the R&R’s background
section as “incomplete, inaccurate, and erroneous.” Pl. Obj. at 1. Judge Lehrburger set out in great detail the facts
and procedural history of this case. R&R at 2–33. The Court reviews this general objection for clear error, and
finds none. Wallace v. Superintendent of Clinton Corr. Facility, No. 13 Civ. 3989, 2014 WL 2854631, at *1
(S.D.N.Y. June 20, 2014).

                                                          2
         Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 3 of 11


v. Colvin, No. 12 Civ. 4527, 2014 WL 4160222, at *2 (S.D.N.Y. Aug. 19, 2014) (internal

quotation marks and citation omitted).

   II.       Additional Evidence

          In addition to Plaintiff’s objections, she has submitted a supplementary 56.1 statement,

and a second supplementary declaration with 20 additional exhibits. See ECF Nos. 289,

289-1–289-21. However, “absent a most compelling reason, the submission of new evidence in

conjunction with objections to the [r]eport and [r]ecommendation should not be permitted.”

Housing Works, Inc. v. Turner, 362 F. Supp. 2d 434, 438 (S.D.N.Y. 2005). Plaintiff has

provided no compelling reasons. See generally Pl. Obj; ECF Nos. 294–95. Accordingly, the

Court will not consider new evidence.

   III.      Plaintiff’s Objections

          Judge Lehrburger recommends that the Court grant Defendants’ motion for summary

judgment, and that the Court deny Plaintiff’s partial motion for summary judgment on her

Fourteenth Amendment claim. R&R at 2. Plaintiff objects to the dismissal of each of her

claims. Pl. Obj.

   A. Due Process Claim

          Plaintiff argues that her Fourteenth Amendment due process claim should not be

dismissed because she had a property and liberty interest in her continued employment. Pl. Obj.

at 8–16. To establish a procedural due process violation, a plaintiff must demonstrate that (1)

she had a constitutionally protected liberty or property interest and (2) she was deprived of that

interest without the requisite process. See Ciambriello v. Cty. of Nassau, 292 F.3d 307, 313 (2d

Cir. 2002). “Property interests are not created by the Constitution; rather, ‘they are created and

their dimensions are defined by existing rules or understandings that stem from an independent


                                                   3
      Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 4 of 11


source such as state law.” Id. Thus, in order to have a property interest in continued

employment, a plaintiff “must have had a legitimate claim of entitlement to it.” Id. (internal

quotation marks and citation omitted). Independent sources can include statutes, regulations,

collective bargaining agreements, employment contracts, rules, and policies. See Bd. of Regents

of State Colls. v. Roth, 408 U.S. 564, 577–78 (1972) (statutes, rules, policies); Ciambriello, 292

F.3d at 314 (statutes, regulations, collective bargaining agreements); Atterbury v. U.S. Marshals

Serv., 805 F.3d 398, 407 (2d Cir. 2015) (employment contracts). A public employee has a

legitimate claim of entitlement to continued employment “if the employee is guaranteed

continued employment absent ‘just cause’ for discharge.” Ciambriello, 292 F.3d at 313 (quoting

Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir.1991)).

       The parties agree that there is no dispute of material fact as to Plaintiff’s due process

claim: (1) Brenda McIntyre approved Plaintiff’s firing, and (2) Plaintiff did not receive a

pre-termination hearing. ECF No. 260-25 ¶¶ 99–100; ECF No. 263-2 at 1; R&R at 33.

Therefore, Plaintiff’s due process claim turns on whether she had a protected property interest in

her continued employment that was violated when Plaintiff was denied a pre-termination

hearing. Judge Lehrburger correctly found that she did not.

       Judge Lehrburger determined that Plaintiff was a “permanent,” non-competitive class

employee, but was nevertheless not entitled to continued employment absent just cause for

termination. R&R at 35–46. Plaintiff argues that her status as a “permanent” employee entitled

her to continued employment, reiterating her arguments before Judge Lehrburger. Compare Pl.

Obj. at 7–12, with ECF No. 264 at 2–4. Additionally, Plaintiff seemingly objects to Judge

Lehrburger’s reliance on Voorhis v. Warwich Valley Central School District, 459 N.Y.S.2d 325

(N.Y. App. Div. 1983), on the ground that it is inapplicable to her case because that plaintiff was


                                                 4
      Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 5 of 11


fired after five years. Pl. Obj. at 11. However, Judge Lehrburger correctly noted that the

five-year bar was not the reason for that plaintiff’s inability to satisfy N.Y. Civil Service Law

§ 75. R&R at 41 n.23. Thus, the Court reviews this objection for clear error, and finds none.

Wallace, 2014 WL 2854631, at *1.

       Next, Plaintiff objects that Judge Lehrburger failed to reference N.Y. Civil Service Law

§ 63. Pl. Obj. at 11–12. Plaintiff could have raised the applicability of this provision before

Judge Lehrburger, but she did not. See ECF No. 264. Thus, this is a new argument that “cannot

properly be raised for the first time in objections to the report and recommendation.” Razzoli,

2014 WL 2440771, at *5.

       Plaintiff’s remaining arguments also fail. Plaintiff contends that the collective bargaining

agreement provided her with permanent employee status. Pl. Obj. at 13. Judge Lehrburger

thoroughly considered the applicability of the collective bargaining agreement and found that it

did not apply to Plaintiff because she had not served for a year, as required by the agreement.

R&R at 50–51. Specifically, she argues that “defendants’ . . . statements should supplement and

supersede” the one-year service requirement. However, “extrinsic evidence . . . may not be used

to alter the meaning of unambiguous terms” of a collective bargaining agreement. See Am.

Federation of Grain Millers, AFL-CIO v. Int’l Multifoods Corp., 116 F.3d 976, 981 (2d Cir.

1997). Additionally, Plaintiff objects to Judge Lehrburger’s finding that she was not improperly

fired without a pre-termination hearing. Pl. Obj. at 13–14. She contends that Judge Lehrburger

“cited incompletely” Tyson v. Hess, 109 A.D.2d 1068, 1069 (2d Dep’t 1985). This vague

objection is reviewed for clear error, and the Court finds none. Wallace, 2014 WL 2854631, at

*1. Finally, Plaintiff seemingly objects to Judge Lehrburger’s determination that without a

property interest in her continued employment, Plaintiff had no property interest in an appeal of


                                                 5
      Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 6 of 11


her negative evaluation. Pl. Obj. 14–15; R&R at 58–59. However, Judge Lehrburger

appropriately laid out the arguments from each party, see R&R at 58–59, and determined that

under Second Circuit law, the question was irrelevant, see Jannsen v. Condo, 101 F.3d 14, 16

(2d Cir. 1996) (“Where there is no property interest in the employment, there can be no property

interest in the procedures that follow from the employment.”).

   B. Liberty Interest

       Judge Lehrburger recommends that the Court reject Plaintiff’s attempt to bring a due

process claim based on deprivation of a liberty interest because the claim is procedurally barred

due to its untimeliness. R&R at 60. First, Plaintiff objects to this recommendation on the ground

that she raised this issue before the summary judgment stage. Pl. Obj. at 15–16. However,

Plaintiff already made these arguments in her original brief before Judge Lehrburger. Compare

Pl. Obj. at 15–16, with ECF No. 276 at 10–11 (“Xu’s Third Amended Complaint pointed out the

14th Amendment principle, which included the liberty interest.”). Thus, the Court reviews this

objection for clear error, and finds none. Wallace, 2014 WL 2854631, at *1.

       Next, Plaintiff contends that, contrary to Judge Lehrburger’s determination, proceeding

on this claim would not require lengthy discovery, and would not result in prejudice to

Defendants. Pl. Obj. at 15; R&R at 62–63. However, Judge Lehrburger correctly noted that in

order to make out a “stigma” under a “stigma-plus” claim, a plaintiff must show: (1) that the

government made stigmatizing statements about her”; (2) that “these stigmatizing statements

were made public,” which can be demonstrated by showing that the stigmatizing charges are

placed in the discharged employee’s personnel file and are likely to be disclosed to a prospective

employer; and (3) that the stigmatizing statements were made “concurrently with, or in close

temporal relationship to, the plaintiff’s dismissal.” R&R at 60 (quoting Segal v. City of New


                                                6
      Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 7 of 11


York, 459 F.3d 207, 212 (2d Cir. 2006); Brandt v. Bd. of Coop. Educ. Servs., 820 F.2d 41, 45 (2d

Cir. 1987)). The Court agrees that Defendants would be prejudiced because discovery would be

necessary in order to determine whether and to what extent the performance evaluations have

come up in Plaintiff’s attempts to seek employment. R&R at 62–63.

       Accordingly, Plaintiff’s objections to Judge Lehrburger’s recommendation concerning

her Fourteenth Amendment due process claim are OVERRULED.

   C. Discrimination Claims Under Title VII and the NYSHRL

       Judge Lehrburger recommends that the Court grant summary judgment in Defendants’

favor on Plaintiff’s discrimination claim based on race or national origin under Title VII and the

NYSHRL. R&R at 73. As an initial matter, Plaintiff contends that Judge Lehrburger used the

incorrect standard when making this recommendation. Pl. Obj. at 16. The Court disagrees with

Plaintiff’s conclusory objection. Judge Lehrburger addressed the appropriate standard at length,

see R&R 31–33, and the Court finds no error in his application of the standard. Wallace, 2014

WL 2854631, at *1.

                   1. Prima Facie Case of Discrimination

       Judge Lehrburger found that Plaintiff failed to adduce sufficient evidence to establish a

prima facie case of discrimination. Plaintiff claims that the Second Circuit already held that she

established a prima facie case. Pl. Obj. at 16; see Xu v. City of New York, 700 F. App’x 62 (2d

Cir. 2017). Plaintiff is incorrect. The Second Circuit determined that Plaintiff could potentially

establish a disparate treatment prima facie case by supporting with evidence her allegations that:

“(1) she and Hansen were both classified as City Research Scientist I and were therefore

employed at the same occupational level”; (2) “she trained Hansen on some aspects of

programming, took over some of his responsibilities, and performed work that was both


                                                 7
      Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 8 of 11


higher-level and higher quality than the work performed by Hansen”; (3) “she received negative

feedback from Zucker and King while Hansen received positive feedback”; and (4) “Hansen was

improperly tasked with supervising her.” Xu, 700 F. App’x at 64 (internal quotation marks

omitted). Plaintiff concedes that there is no evidence supporting the notion that Hansen was her

supervisor. Pl. Obj. at 17. Thus, there was no clear error in Judge Lehrburger’s analysis of

Plaintiff’s prima facie case.

       Additionally, Plaintiff puts forth a new argument—that King’s supervision of Plaintiff,

and Hansen potentially supervising Plaintiff, violated N.Y.C. Rules of General Administration

7.5.4(c). Pl. Obj. at 17–18. However, this is a new argument that “cannot properly be raised for

the first time in objections to the report and recommendation.” Razzoli, 2014 WL 2440771, at

*5.

                   2. Legitimate, Nondiscriminatory Reason

       Judge Lehrburger found that even if Plaintiff had made out a prima facie case,

Defendants established a legitimate, nondiscriminatory reason for her termination. R&R at 76.

Plaintiff objects to Judge Lehrburger’s use of “inadmissible” evidence in making this finding.

Pl. Obj. at 19–20. Judge Lehrburger extensively addressed the admissibility of the challenged

evidence. R&R at 65–72. At the summary judgment stage, a court cannot rely on inadmissible

hearsay. Mattera v. JP Morgan Chase Corp., 740 F. Supp. 2d 561, 566 n.2 (S.D.N.Y. 2010). A

court can, however, rely on evidence that “will be presented in admissible form at trial.” Smith

v. City of New York, 697 F. App’x 88, 89 (2d Cir. 2017). Plaintiff states that Judge Lehrburger

failed to address her point that no trial could be conducted without Hansen. Pl. Obj. at 19.

However, Plaintiff is incorrect. Judge Lehrburger squarely addressed this issue, see R&R at 71–

72, and noted that the Court has already denied her request for sanctions against Defendants


                                                 8
      Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 9 of 11


because they “lost” Hansen, id. at 72. Moreover, he notes that Plaintiff has failed to show that

Defendants had “control” over Hansen. Id. (citing Odyssey Marine Exp., Inc. v. Shipwrecked &

Abandoned SS Mantola, 425 F. Supp. 3d 287, 292–93 (S.D.N.Y. 2019)).

       Next, Plaintiff objects to Judge Lehrburger’s reliance on King’s notes, and the affidavits

of McIntyre, Zucker, and Lapaz. Pl. Obj. at 19–23. Plaintiff rehashes her objection that Lapaz’s

testimony would be inadmissible at trial. Compare Pl. Obj. at 19, with ECF No. 264 at 18. She

also reiterates her objection that King’s notes are not business records. Compare Pl. Obj. at 20–

21, with ECF No. 264 at 18. Judge Lehrburger did not make a determination as to whether

King’s notes constitute business records under Federal Rule of Evidence 803(6), see R&R at 66–

67, but determined that, in any event, the facts contained in King’s notes could be presented in an

admissible form at trial through King’s testimony, see id. Additionally, Plaintiff reiterates her

argument that Zucker and McIntyre do not have personal knowledge. Compare Pl. Obj. at 20,

with ECF No. 264 at 19–20. These objections are reviewed for clear error, and the Court finds

none. Wallace, 2014 WL 2854631, at *1.

       Finally, Plaintiff posits for the first time that the affidavits “show a lack of

trustworthiness.” Pl. Obj. at 21. The Court will not consider this new argument. See Razzoli,

2014 WL 2440771, at *5. Regardless, as Judge Lehrburger correctly noted, these affidavits

could readily be reduced to admissible form at trial through the testimony of Defendants, and

thus, he did not err in considering them when making his recommendation. See Smith, 697 F.

App’x at 89; R&R at 69–70.

                   3. Pretext

       Judge Lehrburger found that Plaintiff was unable to meet the minimal burden of showing

pretext. R&R at 77; Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 203 (2d Cir. 1995). Plaintiff’s


                                                  9
     Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 10 of 11


objections to this determination rehash her previous arguments before Judge Lehrburger.

Compare Pl. Obj. 23–25 (discussing Plaintiff’s strong technological skills, positive performance

evaluations, and Hansen’s performance), with ECF No. 264 at 20–22 (discussing skills and

positive performance evaluations), and ECF No. 276 at 3–4 (discussing Hansen’s performance).

As Judge Lehrburger noted, there is no evidence in the record, other than Plaintiff’s “gut

feeling,” that she was discriminated against based on her national origin and gender. R&R at 78.

Plaintiff testified that she could not remember anyone making comments about her race, national

origin, or gender. Id. (citing Plaintiff’s deposition transcript). Moreover, Plaintiff’s evidence

concerning her positive performance are not inconsistent with Defendants’ legitimate,

nondiscriminatory reason for her termination. See Rubinow v. Boehringer Ingelheim Pharm.,

Inc., 496 F. App’x 117, 119 (2d Cir. 2012); Browne v. CNN Am., Inc., 229 F.3d 1135, at *2 (2d

Cir. 2000). Thus, the Court finds no clear error.

       Plaintiff objects to Judge Lehrburger’s recommendation that the Court dismiss her claims

under the NYSHRL, on the ground that Judge Lehrburger failed to independently consider her

claims under this law. Pl. Obj. at 25. However, as Judge Lehrburger correctly noted, claims

under Title VII and the NYSHRL are analyzed under the same burden-shifting framework.

Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010); R&R at 74. Accordingly, the

Court finds no clear error.




                                                 10
        Case 1:08-cv-11339-AT-RWL Document 297 Filed 03/31/21 Page 11 of 11


       D. Discrimination Claim Under the NYCHRL

           Similarly, Plaintiff objects that Judge Lehrburger failed to analyze her claims under the

NYCHRL. Pl. Obj. at 25. Plaintiff is incorrect. See R&R at 80.

           Accordingly, Plaintiff’s objections to Judge Lehrburger’s recommendation that the Court

grant Defendants’ motion for summary judgment on her discrimination claims are

OVERRULED.

                                                  CONCLUSION

           The Court has reviewed the remainder of the R&R for clear error.2 For the reasons stated

above, the Court ADOPTS the R&R in its entirety. The Clerk of Court is directed to terminate

the motions at ECF Nos. 259 and 262 and to close the case. The Clerk of Court is further

directed to mail a copy of this order to Plaintiff pro se.


           SO ORDERED.

Dated: March 31, 2021
       New York, New York




2
    To the extent not discussed above, the Court finds no clear error in the unchallenged portions of the R&R.

                                                           11
